Citation Nr: 0423900	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  99-23 883A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
10 percent for sinusitis, status post nasal polyp removal.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia Olson, Associate Counsel




INTRODUCTION

The veteran had active military service from January 1968 to 
January 1998.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand of July 28, 2003.  This matter was 
originally on appeal from a September 1998 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Cleveland, Ohio.


FINDING OF FACT

Throughout the entire appeal period, the veteran's chronic 
sinusitis has been characterized by an average of 4 non-
incapacitating episodes of sinusitis per year manifested by 
acute episodes of sinus drainage, headaches, pressure, nasal 
congestion, and polyps and treated periodically with 
antibiotics. 


CONCLUSION OF LAW

Entitlement to an initial disability evaluation in excess of 
10 percent for sinusitis, status post nasal polyp removal is 
not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4.97, Codes 6510-6513 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Board's July 2003 Remand, the RO undertook 
additional development (noted below) and issued a 
supplemental statement of the case for the veteran's claim of 
entitlement to an initial evaluation in excess of 10 percent 
for sinusitis.  Based on the foregoing actions, the Board 
finds that the RO complied with the Board's July 2003 Remand.  
Stegall v. West, 11 Vet. App. 268 (1998).

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim of VA benefits.

VA has a duty to notify the veteran and his representative, 
if any, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103; 38 C.F.R. § 3.159(b).  VA also has a duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  The Court 
further noted in Pelegrini that a VCAA notice as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim of VA benefits.  

As noted above, pursuant to the Board's July 2003 Remand, in 
January 2004 the RO sent a letter to the veteran advising him 
what evidence was required to substantiate his claim.  In 
accordance with the requirements of the VCAA, the letter 
informed the veteran what evidence and information VA would 
be obtaining and what evidence the veteran still needed to 
provide.  The letter explained that VA would attempt to 
obtain evidence such as records held by Federal agencies and 
medical records at VA hospitals.  The letter also explained 
that VA would make reasonable efforts to help the veteran get 
private records.  While the January 2004 notice letter did 
not specifically advise the veteran to provide any evidence 
in his possession that pertains to his claim, he was informed 
to furnish recent medical records which would show that his 
service-connected disability had gotten worse.  The Board 
finds that the veteran was sufficiently put on notice as to 
the need for any available evidence to be received by VA and 
associated with the claims file, whether the evidence was in 
his possession, obtained by him, or obtained by VA.  

As noted above, the Pelegrini decision held, in part, that a 
VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, a substantially complete 
application was received on February 3, 1998.  Thereafter, in 
a rating decision dated in September 1998, the RO granted 
service connection for sinusitis with nasal polyps, post 
operative status, and assigned a 10 percent rating effective 
February 1, 1998.  The veteran submitted a timely notice of 
disagreement in September 1999 with the rating assignment and 
a statement of the case was issued.  In December 1999, the 
veteran filed a timely VA Form 9.  In July 2003 the Board 
remanded the case for additional development.  Only after the 
case was remanded did the RO, on January 31, 2004, provide 
notice to the claimant regarding what information and 
evidence was needed to reopen his claim. 

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  Here, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  While the notice provided to the veteran in 
January 2004 was not given prior to the first AOJ 
adjudication of the claim, the notice was provided by the AOJ 
prior to the transfer and re-certification of his case to the 
Board, and the content of the notice letter fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b).  The appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial error to him.  

With respect to VA's duty to assist the veteran, the RO 
obtained the veteran's service medical records and VA 
outpatient treatment records.  Further, the veteran was 
afforded VA examinations in connection with his claim.  The 
veteran has not referenced any unobtained evidence that might 
aid his claim or that might be pertinent to the bases of the 
denial of his claim.  As such, the Board finds that VA has 
done everything reasonably possible to assist the veteran.  
In the circumstances of this case, additional efforts to 
assist him in accordance with the VCAA would serve no useful 
purpose.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection for sinusitis with nasal polyps, post operative 
status.  As such, it is not the present level of disability 
which is of primary importance, but rather the entire period 
is to be considered to ensure that consideration is given to 
the possibility of staged ratings; that is, separate ratings 
for separate periods of time based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's disability is rated under the General Rating 
Formula for Sinusitis, 38 C.F.R. § 4.97, Diagnostic Codes 
6510-6513.  Under Codes 6510-6513, a 10 percent rating is 
warranted for sinusitis when there are one or two 
incapacitating episodes of sinusitis per year requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 30 percent rating is warranted when 
there are three or more incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; more than six non-incapacitating 
(episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A 50 percent 
(maximum schedular) rating, is warranted following radical 
surgery with chronic osteomyelitis, or; with near constant 
sinusitis characterized by headaches, pain and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.  See 38 C.F.R. 4.97.  The note to that 
provision defines an incapacitating episode of sinusitis as 
one that requires bed rest and treatment by a physician.  Id.  
The Board notes that 50 percent is the maximum disability 
rating under Diagnostic Codes 6510-6513.

At a VA examination conducted in March 1998, the veteran 
reported that he was sometimes bothered by sinus problems 
with breathing through his nose.  The veteran reported not 
having any problems with purulent discharge or shortness of 
breath (dyspnea).  The veteran reported having surgery in 
August 1997 and being able to breath easier through his nose 
but experiencing headaches and pressure in the frontal area 
since the surgery.  The veteran reported that he had not 
missed any work in the past year due to his sinusitis outside 
of the 10 days for the surgery, but reported that over the 
years he has had on average one infection a year which would 
cause him to lose a day or two of work.  

Examination of the veteran revealed no nasal obstruction; 
however, he did appear to have a polyp in his left nostril.  
There was tenderness of the left maxillary sinus, but not 
over the other sinuses.  The nasal discharge was clear and 
shiny and there was no evidence of purulent discharge or 
crusting.  A CT scan and X-rays were taken.  The veteran was 
diagnosed with chronic sinusitis and rhinitis.

The record indicates that from May 1998 to August 2002, the 
veteran was seen approximately 17 times for VA outpatient 
treatment of his sinusitis.  The veteran was diagnosed with 
chronic allergic rhinitis, chronic sinusitis, chronic frontal 
sinus disease, acute bilateral frontal sinusitis, and chronic 
rhino sinusitis.  Various treatments included Nasacort, 
saline, Bactrim, Entex, Claritin, Afrin, Biaxin, 
pseudoephedrine, Flonase, HuMist, and Cipro.  In regards to 
antibiotics prescribed for the veteran's sinusitis, in 
November 1999, the veteran was prescribed 20 Bactrim DS to be 
taken twice daily.  In December 1999, the veteran was 
prescribed Biaxin for 21 days.  In January 2002, the veteran 
reported that he stopped using Cipro on December 28, 2001 but 
there is no indication in the record indicating the 
prescribed period of use.  In July 2002, the veteran was 
prescribed a one-month course of antibiotics.       

At the VA examination conducted in September 2000, the 
veteran complained of having facial pain radiating into his 
teeth.  He estimated that he had undergone antibiotic 
treatments 3-5 times per year since it started.  

Examination of the veteran revealed that his nose showed 
narrow nares and the septum appeared to be slightly deviated 
to the right.  The nares were patent, and inhaled and exhaled 
air passed without difficulty.  No polyps or enlarged 
turbinates were seen.  There appeared to be no drainage or 
blood on any mucosal surfaces.  The examiner reported that 
the maxillary sinuses seemed somewhat depressed in 
relationship to other facial structures, but that it was 
probably a normal variant for the veteran.  Palpation of the 
frontal and maxillary sinuses did not reveal any acute 
tenderness.  Transillumination of the maxillary sinuses was 
attempted, but no light passed through, implying that the 
maxillary sinuses were occluded.  Frontal sinuses showed good 
transillumination, but only in a small areas, which implied 
partial occlusion or small frontal sinuses.  Palpation of the 
scalp and the skull did not reveal any point tenderness.  A 
CT scan and X-rays were taken.  The veteran was diagnosed 
with chronic sinusitis with polyps in maxillary sinuses.

At the VA examination conducted in March 2004 the veteran 
complained of sinus drainage, frontal headaches, and nasal 
congestion.  The veteran reported acute episodes of sinusitis 
associated with toothache, excessive headache and occasional 
fever two to three times per year.  The veteran reported 
being treated with Biaxin, Cipro, Augmentin, and prednisone 
for acute sinusitis.  

Examination of the veteran's nose revealed slightly edematous 
turbinates with serous discharge and a mild deviation of his 
nasal septum to the right.  The frontal and ethmoidal sinuses 
were tender bilaterally, but the maxillary sinuses were 
nontender.  The veteran was diagnosed with chronic sinusitis.  
A computer tomographic scan and x-ray of the sinuses 
confirmed the diagnosis.
    
The evidence does not show that the veteran experiences three 
or more incapacitating episodes (episodes which require bed 
rest and treatment by a physician) per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment or three to six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain and 
purulent discharge or crusting as required for a 30 percent 
rating.  While the evidence does indicate that the veteran 
experiences on average 4 episodes of sinusitis per year 
requiring treatment by a physician, there is no indication 
that the veteran has ever been prescribed bed rest.  In 
addition, the record indicates that no purulent discharge or 
crusting was reported during any of the 17 trips to the VA 
outpatient clinic between May 1998 to August 2002 and the 
only prolonged antibiotic treatment documented was in July 
2002.  

The evidence also does not show, nor does the veteran allege, 
radical surgery with chronic osteomyelitis, or; near constant 
sinusitis characterized by headaches, pain and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries as required for a 50 percent rating.  

The Board notes that there is no evidence of record that the 
veteran's sinusitis causes marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  The Board 
emphasizes that the percentage ratings assigned by the VA 
Schedule for Rating Disabilities represent the average 
impairment in earning capacity resulting from a service-
connected disability.  38 C.F.R. § 4.1.  In the instant case, 
there is no evidentiary basis in the record for a higher 
rating on an extraschedular basis as there is no evidence 
that the veteran is unable to secure or follow a 
substantially gainful occupation solely as a result of his 
sinusitis.  Hence the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1) (2003) for assignment of an 
extraschedular evaluation.  Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996).

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine is not applicable, 
and the claim must be denied.  38 U.S.C.A. 5107(b) (West 
2003); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial disability evaluation in excess of 
10 percent for sinusitis, status postnasal polyp removal, is 
denied.



	                        
____________________________________________
John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



